Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 243







In the Interest of E.G.U., a child



Jacqueline A. Gaddie, Assistant State’s Attorney, 		Petitioner and Appellee



v.



E.G.U., a child, R.U., mother, 		Respondents



R.U., mother,		Respondent and Appellant







No. 20160355







In the Interest of J.E.U., a child



Jacqueline A. Gaddie, Assistant State’s Attorney, 		Petitioner and Appellee



v.



J.E.U., a child, R.U., mother, 		Respondents



R.U., mother,		Respondent and Appellant







No. 20160356









Appeal from the Juvenile Court of Grand Forks County, Northeast Central Judicial District, the Honorable Jon J. Jensen, Judge.



AFFIRMED.



Per Curiam.



Jacqueline A. Gaddie, Assistant State’s Attorney, and Ashley Hinds, under the Rule on Limited Practice of Law by Law Students, P.O. Box 5607, Grand Forks, N.D. 58206-5607, for petitioner and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for respondents and appellant; submitted on brief.

Interest of E.G.U. & Interest of J.E.U.
 

Nos. 20160355 & 20160356



Per Curiam.

[¶1]	The mother, R.U., appeals from a juvenile court judgment terminating her parental rights.  The juvenile court found the children are deprived, the conditions and causes of the deprivation are likely to continue, the children are suffering or will probably suffer serious harm, and the children have been in foster care for at least 450 out of the previous 660 nights.  The mother argues there was not clear and convincing evidence the deprivation was likely to continue.  We conclude the court’s findings are not clearly erroneous and the court made alternate findings sufficient to terminate parental rights.  
See
 N.D.C.C. § 27-20-44(1)(c).  We summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7); 
In re R.L.-P.
, 2014 ND 28, ¶¶ 19-23, 842 N.W.2d 889.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom